The Vice-Chancellor :
This case falls within the principle of Stevens v. Cooper, 1 J. C. R. 425, and the cases there cited by chancellor Kent. The mortgage speaks for itself as to the time when the principal sum is payable; and parol evidence cannot be received of an agreement between the parties at the time of executing the bond and mortgage postponing the time of payment and making it depend upon any other event than the efflux of time. This would vary and contradict the terms of the bond and mortgage.
The complainant is entitled to the usual decree.